Citation Nr: 0837550	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  01-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer as a 
result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to July 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In May 2002, the Board reopened and remanded this service 
connection claim for additional development.  The Board 
denied the claim in November 2006; however, in March 2008, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the decision and remanded the claim to the 
Board.  In July 2008, the Board remanded the claim to the 
Appeals Management Center (AMC) for additional development.  
The case has been returned to the Board for further appellate 
review. 

In September 2008, the RO sent a letter to the veteran asking 
him to execute a power of attorney in favor of M. Rudicell, 
Attorney at Law, as that attorney had submitted evidence and 
argument on the matter while VA records showed that the 
current representative was the Disabled American Veterans 
organization.  No response was received to the September 2008 
RO letter.  The Board therefore recognizes the Disabled 
American Veterans organization as the current representative.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran did not participate in a radiation risk 
activity during active service.

2. The veteran was exposed to 12.3 rem or less at age 21 
during active service.

3.  Urinary bladder cancer was first diagnosed in or around 
December 1988.

4.  There is no medical evidence of a reasonable possibility 
that the veteran's bladder cancer can be attributed to 
exposure to ionizing radiation in service.


CONCLUSION OF LAW

Urinary bladder cancer was not incurred in or aggravated by 
service, nor is it shown to be secondary to radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA's duty to notify was satisfied by way letters sent to the 
claimant in November 2005 and earlier that address the notice 
elements.  The letters informed the claimant of what evidence 
is required to substantiate the claim and of the claimant's 
and VA's respective duties for obtaining evidence.  

VA's duty to notify was not satisfied prior to the initial 
August 2000 unfavorable decision on the claim.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of notice followed by readjudication of the 
claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (issuance of notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), cures a timing 
defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision by way of a letter sent to the claimant 
in November 2005.  The letter informed the claimant of what 
evidence was required to substantiate the claim and of the 
claimant's and VA's respective duties for obtaining evidence.  
Although the notice letter was not sent before the initial 
decision, this timing error is not unfairly prejudicial to 
the claimant because the actions taken by VA after providing 
notice cured the timing error.  The claimant has been 
afforded an opportunity to participate in the adjudication of 
his claim and has been allowed time to respond.  VA has 
readjudicated the case by way of a supplemental statement of 
the case issued in September 2008 after notice was provided.  
For these reasons, it is not unfairly prejudicial to the 
claimant for the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the 
claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110, 1112; 
1113, 1131, 1137; 38 C.F.R. § 3.303(a).

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and any malignant tumor 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for a malignant tumor (urinary bladder 
cancer) attributable to ionizing radiation exposure during 
service can be accomplished in three different ways.  First, 
there are 15 types of cancer which are subject to presumptive 
service connection.  Qualification under this provision 
occurs when the veteran suffers from one of the fifteen 
listed cancers and establishes his or her participation in a 
"radiation risk activity", as defined at 38 U.S.C.A. 
§ 1112(c) (4) (B).

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which are subject to service connection provided 
that certain conditions specified in that regulation are met.

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee, supra.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein. When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the veteran did not participate in any of the 
enumerated radiation risk activities, as set forth and 
defined at 38 C.F.R. § 3.309 (d), nor has he so alleged.  
Thus, he is not entitled to presumptive service connection 
for urinary bladder cancer under 38 U.S.C.A. § 1112(c) (4) 
(B).

Second, 38 C.F.R. § 3.311 (b) provides that urinary bladder 
cancer is subject to service connection if, after the 
development specified at 38 C.F.R. § 3.311 (a) (2) has been 
accomplished, VA's Undersecretary for Benefits is convinced 
that sound scientific and medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from exposure to ionizing 
radiation in service.

Prior to the Board's earlier, November 2006 denial decision, 
VA's Undersecretary for Benefits [the Director, Compensation 
and Pension Service] concluded that "there is no reasonable 
possibility that the veteran's bladder cancer can be 
attributed to exposure to ionizing radiation in service."  
That opinion is based on a reconstructed dose estimate of 
0.700 rem or less when occupationally exposed in 1946 at age 
21, and on a negative medical opinion from VA's 
Undersecretary for Health, which assumed 0.700 rem exposure.

The veteran challenged the dose estimate used above.  In a 
Joint Motion for Remand, both parties argued that VA should 
have obtained a medical opinion based on a dose estimate of 
12.3 REM.  Therefore, in July 2008, the Board requested that 
VA's Undersecretary for Benefits consider whether it is at 
least as likely as not that exposure of 12.3 REM or less, at 
age 21, caused bladder cancer to appear in 1988.  

In August 2008, a physician with VA's Chief, Public Health 
and Environment Hazards Office explained that use of 12.3 REM 
in a NIOSH-Interactive RadioEpidemiological Program (IREP) 
yielded a 17.11 percent probability of causation of bladder 
cancer.  The physician concluded, "It is unlikely that the 
veteran's bladder cancer (or other cancer, if present) can be 
attributed to occupational ionizing radiation exposure while 
in military service."  

Based on the above opinion, in September 2008, VA's Director, 
Compensation and Pension Service, concluded that there is no 
reasonable possibility that the veteran's bladder cancer (or 
other cancers, if present) can be attributed to exposure to 
ionizing radiation in service.  

The above medical opinion is persuasive.  It is based on the 
REM dose estimate to which the parties agreed in the Joint 
Motion for Remand.  Although the veteran's attorney had 
earlier argued for consideration of a greater than 12.3 REM 
dose of radiation exposure, the earlier argument was 
abandoned in favor of the 12.3 REM dose estimate set forth in 
the Joint Motion for Remand.   

Although there is another avenue to service connection, that 
is, showing by competent evidence that the cancer was 
incurred during or aggravated by service, the veteran has not 
taken this route.  Combee, supra.  No medical professional 
has related the veteran's urinary bladder cancer to active 
service.

Although the veteran himself attributes urinary bladder 
cancer to active service, he is not competent to offer such 
an opinion, as he is not a trained medical professional.  VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandrea v. Nicholson, 
492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional); See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.

In this case, the lay evidence is accompanied by contemporary 
medical evidence.  Unfortunately, the contemporary medical 
evidence weighs heavily against the claim.  After considering 
all the evidence of record, including the testimony, the 
Board finds that the preponderance of the evidence it is 
against the claim of service connection for urinary bladder 
cancer due to exposure to radiation.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim of 
entitlement to service connection is therefore denied.


ORDER

Entitlement to service connection for bladder cancer as a 
result of exposure to ionizing radiation is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


